Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 02/10/2021.
Foreign priority
3. Applicant’s claim for the benefit of a prior-filed Chinese application foreign priority to CN202020182917.9  dated 02/19/2020 is acknowledged, as per the application datasheet filed with the office on 02/10/2021. 
However, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date: A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. 35 U.S.C. 119 (b)(3) and 372 (b)(3) and 37 CFR 1.55 (a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. 37 CFR 41.154 (b) and 41.202 (e). (please see MPEP 1893.01 (d) and 2304.01(c))
Allowable Subject Matter
4. Claim 1 and 11 are allowed. 
5. Claims 2-10, 12-20 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record Hu (US 20210305708 A1) discloses an electrically-controlled switching multi-polarization horn antenna, which relates to the technical field of communication antennas. The horn antenna includes a horn antenna body, a polarization controller and a polarization switching apparatus. The horn antenna's control module controls a linear polarization control generation module, a circular polarization control generation module and a polarization selection module to cause the horn antenna to operate in a horizontal polarization mode, a vertical polarization mode, a left-hand circular polarization mode or a right-hand circular polarization mode. The antenna can realize a quick switch between different polarization modes, and the switch is electrically controlled rather than performed by manually replacing the antenna. Using the antenna of the present invent can effectively shorten test time, reduce the number of times replacing antennas by a tester, and more accurately measure characteristics of a device under test in various polarization modes. 
In related art, Hu (CN 206148621 U) teaches, an ultra wideband horn antenna, comprising a coaxial connector, a waveguide and horn structure, the coaxial connector and the waveguide can be detachably connected, the loudspeaker structure and waveguide connection, a waveguide is provided with a cross piece, the wide length of the cross block is 27-29 mm, the wide width of the cross block is 9-11 mm, the cross length of the narrow side is 14-16 mm, the cross width of the narrow side is 4-6 mm, the loudspeaker structure is set with arc metal grid set. Compared with the existing technology the beneficial effects of the utility model are as follows: the antenna through cover plate, metal sleeve, italic and inclined structure so that the antenna have a low standing-wave ratio and good radiation pattern. in the waveguide adopts cross structure makes the waveguide impedance to obtain successful matching, and can reduce the standing wave of the antenna increases the antenna gain. the first side plate and the second side plate comprises a metal diffusing arc so that the antenna in the 0.7 to 18 GHz band, the antenna can obtain good impedance matching and radiation characteristics., comprising a coaxial connector, a waveguide and horn structure, the coaxial connector and the waveguide can be detachably connected, the loudspeaker structure and waveguide connection, a waveguide is provided with a cross piece, the wide length of the cross block is 27-29 mm, the wide width of the cross block is 9-11 mm, the cross length of the narrow side is 14-16 mm, the cross width of the narrow side is 4-6 mm, the loudspeaker structure is set with arc metal grid set. Compared with the existing technology the beneficial effects of the utility model are as follows: the antenna through cover plate, metal sleeve, italic and inclined structure so that the antenna have a low standing-wave ratio and good radiation pattern. in the waveguide adopts cross structure makes the waveguide impedance to obtain successful matching, and can reduce the standing wave of the antenna increases the antenna gain. the first side plate and the second side plate comprises a metal diffusing arc so that the antenna in the 0.7 to 18 GHz band, the antenna can obtain good impedance matching and radiation characteristics. 
Knowles (US 2015/0002354 A1) teaches, A double ridge horn antenna has open sides between its mouth and a point where a transmission line is coupled to the double ridge structure, in an embodiment, the horn antenna is formed from two parts which when attached together form the double ridge structure.
Rodriguez (US 2005/0078044 A1) teaches, apparatus and methods for a ridge horn antenna that exhibits improved directivity and main lobe of the radiation pattern at the high end of the frequency range for which its gain remains usably high, while providing a relatively low VSWR across the frequency range of operation.
However neither Hu, Knowles nor Rodriguez teach, the horn antenna structure as recited in the independent claim 1 and 11.
	The cited prior art fails to teach, anticipate or render obvious “A miniaturized horn antenna suitable for ultra-wideband measurement, comprising: a horn antenna body; a coaxial connector; and a mounting base, wherein the horn antenna body comprises an upper plate, a lower plate, a side plate and a cover plate, the upper plate and the lower plate are provided with ridges, the upper plate and the lower plate are in a symmetrical structure integrally and integrally formed separately, and both the upper plate and the lower plate comprise left parts and right parts, a right part of the upper plate and a right part of the lower plate form an upper half cavity and a lower half cavity respectively, the upper half cavity and the lower half cavity form an excitation cavity; the miniaturized horn antenna further comprises mounting seats formed on front and rear sides of the upper half cavity and the lower half cavity, wherein at least one a first threaded holes is provided in the mounting seats separately, each of the at least one the first threaded holes is penetrated through a corresponding mounting seat, at least one pin hole is provided in a mounting seat disposed on the upper plate and a mounting seat disposed on the lower plate separately, an upper mounting groove is formed between the mounting seat disposed on the upper plate and the upper plate, a lower mounting groove is formed between the mounting seat disposed on the lower plate and the lower plate respectively, the upper mounting groove and the lower mounting groove jointly form a mounting space for arranging a protrusion part at a left end of the cover plate, the protrusion part is mounted in the mounting space, the cover plate is fixedly connected with right side surfaces of the upper plate and the lower plate, the left parts of the upper plate and the lower plate are in a trapezoidal structure integrally, widths of the left parts are gradually reduced from left to right, the left parts of the upper plate and the lower plate are provided with vertically-disposed curved ridges in an axial direction of an antenna, a height of the curved ridge is gradually reduced from left to right, at least one side plates is disposed between a front side of the upper plate and a front side of the lower plate and between a rear side of the upper plate and a rear side of the lower plate, an upper end of each of the at least one side plates is fixedly connected with the upper plate, and a lower end of each of the at least one side plate is fixedly connected with the lower plate; the coaxial connector is fixedly connected with the upper plate; and the mounting base fixes the cover plate on the upper plate and the lower plate” (as recited in the independent claim 1), and
“ A horn antenna, comprising: a horn antenna body; a coaxial connector; and a mounting base, wherein the horn antenna body comprises an upper plate, a lower plate, a side plate, a cover plate and mounting seats; mounting seats are formed on front and rear sides of the upper half cavity and the lower half cavity; wherein, an excitation cavity is disposed on ends, close to the cover plate, of the upper plate and the lower plate; mounting seats are disposed on ends, close to the cover plate, of the upper plate and the lower plate; an upper mounting groove is disposed on the upper plate and the mounting seat disposed on the upper plate; an lower mounting groove is disposed on the lower plate and the mounting seat disposed on the lower plate; a protrusion part is disposed on the cover plate, the upper mounting groove and the lower upper mounting groove form a mounting space, the protrusion part is disposed in the mounting space” (as recited in the independent claim 11).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858